Citation Nr: 0017329	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable evaluation for the service 
connected bilateral pes planus.

2.  Entitlement to a compensable evaluation for the service 
connected right heel spur.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel



INTRODUCTION

The veteran had active service from July 1968 to July 1970.

This appeal arises from a November 1998 rating decision of 
the Detroit, Michigan Regional Office (RO), which granted 
service connection for bilateral pes planus and a right heel 
spur and assigned noncompensable evaluations for each of 
these disabilities.


REMAND

The veteran contends that the RO erred by failing to award 
higher evaluations for his service connected bilateral pes 
planus and right heel spur.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
record shows that the veteran has reported receiving 
treatment at the Saginaw, Michigan VA medical center, Dr. 
Lefever and from Robert Brengel, D.O.  As a result, the RO 
should contact the veteran, determine all sources of 
treatment for the service connected foot disabilities, and 
then obtain treatment records from all sources to include 
those listed above.

The evidence of record shows that Dr. Brengel rendered a 
diagnosis of pes planus in April 1998.  A March 1999 
statement from Dr. Lefever included an assessment of pes 
planus and a VA outpatient treatment notation in July 1999 
included a finding of increased lowering of the longitudinal 
arch.  Moreover, service connection has been awarded for pes 
planus.  The August 1998 VA orthopedic examination report, 
however, did not include a diagnosis of pes planus.  In fact, 
the examiner noted that there was a small space in the arch 
of both feet suggesting the possibility that the veteran was 
developing pes planus.  Thus, it is clear that the August 
1998 VA orthopedic examination is inadequate for rating 
purposes.

The Court has observed that VA is required to conduct an 
accurate and descriptive medical examination based on the 
complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In cases concerning the 
rating of disorders; moreover, clinical findings must be 
related specifically to the applicable rating criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  In this case, the 
August 1998 report of VA orthopedic examination and the 
clinical findings therein are inadequate to rate the 
veteran's pes planus under the rating criteria contained in 
Diagnostic Code 5276.  In view of the these facts, following 
the gathering of all recent treatment records, the veteran 
should be afforded a VA examination that is compliant with 
Green and Massey.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that in evaluating a service-connected disability 
involving a joint, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. § 
4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  On the August 1998 VA examination, the veteran 
indicated that there was constant pain which worsened at 
times requiring him to rest and put his feet up.  He also 
indicated that there was additional limitation of motion and 
functional impairment resulting from flare-ups.  In view of 
these symptoms, the orthopedic examination report should 
indicate whether there is any evidence of functional loss due 
to weakness, fatigability, incoordination or pain following 
use or flare-ups pursuant to the holding in DeLuca. 

Also in regard to the claim for higher evaluations for the 
service connected disabilities, the Court has held that 
unlike claims for increased ratings, "staged ratings" or 
separate ratings for separate periods of time based on the 
facts found may be assigned following the initial grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In this case, as the rating action appealed from was 
the initial grant of service connection for the veteran's 
bilateral pes planus and a right heel spur, the RO should 
consider the proper evaluations to be assigned for the 
veteran's service connected disabilities pursuant to the 
Court's holding in Fenderson.

Under the circumstances described above, this case is 
REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for 
bilateral pes planus and a right heel 
spur in recent years.  After securing any 
necessary releases, the RO should obtain 
all records that are not already 
contained in the claims folder to include 
those from the Saginaw, Michigan VA 
medical center, Dr. Lefever and from 
Robert Brengel, D.O.  Once obtained, all 
records should be permanently associated 
with the claims file.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
current nature and extent of disability 
resulting from bilateral pes planus and a 
right heel spur.  The importance of 
appearing for the scheduled examination 
and the consequences of his failure to do 
so should be made available to the 
veteran.  The claims folder must be made 
available to the examiner prior to the 
examination.  All disability should be 
evaluated in relation to its history with 
emphasis on the limitation of activity 
and functional loss due to pain imposed 
by the disabilities at issue in light of 
the whole recorded history.  In general, 
the examiner should record all complaints 
and clinical manifestations referable to 
bilateral pes planus and a right heel 
spur.  The examiner should indicate 
whether there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss of either foot due to the 
service connected disabilities due to any 
of the following:  (1) pain on use, 
including flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.  If the 
examiner is unable to make such a 
determination, it should be so indicated 
on the record.  With regard to each foot, 
the examiner should indicate whether the 
weight bearing line is over or medial to 
the great toe; whether there is inward 
bowing of the tendo achillis; whether 
there is pain on manipulation and use of 
the feet; whether there is objective 
evidence of marked deformity (pronation, 
abduction etc.); whether there is 
accentuated pain on manipulation and use 
of the feet; whether there is indication 
of swelling on use; whether there are 
characteristic callosities, marked 
pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward 
displacement and severe spasm of the 
tendo achillis on manipulation, or 
whether symptoms are not improved by 
orthopedic shoes or appliances.  Each of 
these criteria must be addressed by the 
examiner.

3.  Upon receipt of the examination 
report, the RO should review the 
examination report to ensure that it is 
adequate for rating purposes.  If an 
examination is inadequate for any reason, 
the RO should return the examination 
report to the examining physician and 
request that all questions be answered.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims.  Consideration should 
be given to 38 C.F.R. §§ 4.40 and 4.45 
and the holdings in Fenderson, DeLuca, 
Green and Massey.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case to include the 
provisions of 38 C.F.R. § 3.655 in the 
event that the veteran fails to appear 
for a scheduled examination.  If the 
veteran fails to appear for a scheduled 
examination, the RO should include 
verification in the claims folder as to 
the date the examination was scheduled 
and the address to which notification was 
sent.  The RO should also include a copy 
of the letter(s) notifying the veteran of 
the scheduling of an examination and 
notifying him of the consequences for 
failure to appear for an examination.  
The veteran and his representative should 
then be afforded a reasonable opportunity 
to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to obtain additional information and to 
ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




